NOT FOR PUBLICATION                           FILED
                          UNITED STATES COURT OF APPEALS                       AUG 3 2016
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


 JOSE LUIS VILLELA MIRANDA,                            No.    14-71949

                  Petitioner,                          Agency No. A074-824-630

    v.
                                                       MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

             Jose Luis Villela Miranda, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion denying Villela Miranda’s motion to

reopen as untimely, where it was filed more than sixteen years after the agency’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Villela Miranda did not establish

changed circumstances in Guatemala to overcome the time limitation for a motion

to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-91

(evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                         2                                    14-71949